DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last indent of claim 4 is unclear.  In particular, it is not clear what “as one part” is directed to (the shaft and upper arm? the upper arm and nut?).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert (US Patent Application Publication Number 2018/0304789) in view of Fischer et al. (US Patent Number 9481466).
Regarding claims 1 and 5, Robert discloses an armrest apparatus for a vehicle comprising: 5a lower arm (16) located on a side surface of a seat and configured to rotate with respect to the seat; and an upper arm (12) extending along a lengthwise direction of the lower arm and configured to rotate 10with respect to the lower arm.  Robert does not disclose motors or a controller.  Such arrangements are well-known however as shown by Fischer who discloses a related device with motors for driving various components, the motors individually controlled by a seat controller.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide motors and a controller as taught by Fischer in Robert’s device because this could improve convenience and comfort for various users.
Regarding claims 2-4, Robert, modified as described, discloses an arrangement as explained above but may not explicitly disclose the brackets, shields, shafts, etc. as claimed.  Such components are old and well-known, and may at least broadly be shown in Robert’s and Fischer’s figures (see Figure 1 of Fischer for example showing brackets, shafts, etc. essentially positioned as claimed).  Further, as rearrangement of components requires only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide components arranged as claimed in Robert’s modified device because this could further improve convenience and comfort for various users.

Regarding claims 7-20, Robert, modified as described, discloses an arrangement as explained above and, as Fischer discloses various sensors, switches, positions, etc. generally as claimed, it further would have been obvious to provide the structural arrangements as claimed to improve convenience and comfort for various users.  Further, while the references may not explicitly disclose “method” steps as claimed, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to operate the device as claimed because the typical use would involve the steps as set forth.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155.  The examiner can normally be reached on Mon-Fri 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP F GABLER/Primary Examiner, Art Unit 3636